                Case 21-10457-LSS         Doc 126       Filed 03/29/21     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF DELAWARE


 In re:                                                               Case No. 21-10457 (LSS)

                                                                      Chapter 11
 MOBITV, INC. et al.,
                                                                      (Jointly Administered)
                  Debtor(s).




                                     REQUEST FOR NOTICE
          PLEASE TAKE NOTICE that NTT Global Data Centers Americas, Inc. fka RagingWire

Data Centers (“NTT Global”), hereby requests that all notices given or required to be given in

the above-captioned case, and all papers served or required to be served in this bankruptcy

proceeding including, without limitation, all notices pursuant to Federal Rules of Bankruptcy

Procedure 2002, 3017 and 9007, be given and served upon:

                        Valerie Bantner Peo, Esq.
                        Buchalter, a Professional Corporation
                        55 Second Street, 17th Floor
                        San Francisco, California 94105-3493
                        Telephone:     (415) 227-0900
                        vbantnerpeo@buchalter.com
          Neither this Request for Special Notice nor any subsequent appearance, pleading, claim

or suit is intended or shall be deemed to waive NTT Global’s: (i) right(s) to have all core matters

subject to Article III jurisdiction heard and decided by a district judge; (ii) right(s) to have final

orders in non-core matters entered only after de novo review by a district judge; (iii) right(s) to

trial by jury in any proceeding so triable herein or in any case, controversy or proceeding related

hereto; (iv) right(s) to have the reference withdrawn by the United States District Court in any

matter subject to mandatory or discretionary withdrawal; or (v) other rights, claims, actions,

defenses, setoffs or recoupments to which NTT Global is, or may be, entitled under agreements,

in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments



                                                  -1-
BN 44578960V1
                Case 21-10457-LSS   Doc 126     Filed 03/29/21   Page 2 of 2



expressly are reserved.


Dated: March 29, 2021                          By: _/s/ Valerie Bantner Peo__________
                                               Valerie Bantner Peo, Esq.
                                               55 Second Street, 17th Floor
                                               San Francisco, CA 94105
                                               Telephone: (415) 227-0900
                                               Facsimile: (415) 227-0770

                                               Attorneys for NTT Global Data Centers
                                               Americas, Inc. fka RagingWire Data Centers




                                         -2-
BN 44578960V1
